Case 1:17-cv-02374-RRM-ST Document 108 Filed 05/10/21 Page 1 of 2 PageID #: 1184




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x

 CAPITOL 7 FUNDING,


                           Plaintiff,                                 DECLARATION IN RESPONSE
                                                                      TO THE COURT’S ORDER TO
                                                                      SHOW CASUE
                   v.


 WINGFIELD INVESTMENT CORPORATION,

                                                                      Civil Action Docket No.
                                                                      17-CV-2374(RRM)(ST)
                           Corporate Defendant,


 BURGIS SETHNA, A/K/A SETH BURGESS,
 HEATH WAGENHEIM, JOSEPH RABITO AND
 DAMIAN LALJIE AND JOHN DOES 1
 THROUGH 15,


                            Individual Defendants.
 -----------------------------------------------------------------x

            Daniel L. Bibb, Esq., hereby declares under penalties of perjury pursuant to 28 USC §

 1746 that the following is true and correct:

            1. I am an attorney duly licensed to practice law in this Court and am the attorney of

 record for defendants Joseph Rabito and Damian Laljie (hereinafter referred to as Rabito and

 Laljie).

            2. As such, I am presently familiar with the facts and circumstances of this case and its

 procedural history.
Case 1:17-cv-02374-RRM-ST Document 108 Filed 05/10/21 Page 2 of 2 PageID #: 1185




        3. This Declaration is submitted in opposition to plaintiff’s motion to strike defendants’

 motion to strike the Declaration and Affidavits submitted in opposition to defendants’ motion to

 vacate the Certificates of Default and in support of plaintiff’s motion for a default judgment.

        4. As set forth in my Declaration in support of defendants’ motion to vacate the

 Certificates of Default, I have experienced an unprecedented series of medical issues over the

 past 18 months. And they have continued. From March 11, 2021 through the end of April, I

 have been recovering from radical prostatectomy cancer surgery and post-surgery treatment.

 While admittedly not completely debilitating, the surgery and subsequent treatment affected my

 ability to function normally on a day to day basis.

        5. I am sure plaintiff’s counsel, as he has in the past, will downplay my medical issues,

 of course, until such time that he may have them himself.

 Dated: May 10, 2021
        Saddle River, New Jersey

                                               Respectfully Submitted,

                                               s/ Daniel L. Bibb

                                               Daniel L. Bibb, Esq.
                                               Attorney for Joseph Rabito and Damien Laljie
